John E. JENNINGS, Judge, dissenting. The critical issue in this case is whether Mr. Cooper’s hernia occurred on April 11 or April 13. This question is one of fact. Our standard of review requires that we affirm the Commission’s decision on questions of fact if they are supported by substantial evidence. Oliver v. Guardsmark, 68 Ark. App. 24, 3 S.W.3d 336 (1999). Substantial evidence means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Min-Ark Pallet Co. v. Lindsey, 58 Ark. App. 309, 950 S.W.2d 468 (1997). On appellate review, we must view the evidence in the fight most favorable to the findings of the Commission and give the testimony its strongest probative force in favor of the action of the Commission. Buford v. Standard Gravel Co., 68 Ark. App. 162, 5 S.W.3d 478 (1999). The issue on appeal is not whether we might have reached a different result or whether the evidence would have supported a contrary finding; if reasonable minds could reach the Commission’s conclusion, we must affirm its decision. Oliver v. Guardsmark, supra. The Commission’s opinion noted that Dr. Rushing’s notes state that Mr. Cooper “felt like he pulled a muscle in the stomach and then a couple of days later was picking up some 100-pound bags and felt a litde bit more pain and then just a few days before coming into the office felt like he had some swelling in the groin.” Mr. Cooper testified: I told — Ms. Griffin — she asked me when I first got hurt, and I knew that Saturday night I had gotten hurt, and I hadn’t seen a doctor and had no idea what was wrong with me or what. I figured it was a hernia. So, I told her about the Saturday night incident so I could get the right diagnosis from a doctor, have — you know, I wanted to be up front and truthful about the whole thing, so I told her about the pain Saturday night, too, — that would help the doctors out or anything like that. I told her about that just to tell her everything. The claim form Mr. Cooper filed listed April 11 as the date of the injury. In his first recorded statement given to the insurance adjustor, Mr. Cooper indicated that April 11 was the date of his injury and that he began experiencing pain in his stomach on that date and that the pain got progressively worse. Finally, Dr. Bow-den’s April 30 office notes indicate that Mr. Cooper first noticed a discomfort in his right groin on April 11. Obviously, there is no way of knowing, with absolute certainty, precisely when Mr. Cooper’s hernia occurred. But based on the statements of the claimant himself and the history given to his doctors, reasonable minds could surely conclude that the hernia occurred on April 11. I respectfully dissent. Stroud, C.J., and Pittman, J., join in this dissent.